Citation Nr: 0404048	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of August 1998, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied the 
veteran's claim of entitlement to service connection for 
hearing loss as not well-grounded.  During a personal hearing 
regarding an unrelated claim, in May 1999, the veteran 
expressed disagreement with the denial of her claim for 
service connection for hearing loss.  A statement of the case 
was issued in January 2000, and a substantive appeal was 
received in February 2000.  

The case was previously before the Board in April 2001, at 
which time it was remanded to the RO for further development.  
Following the requested development, supplemental statements 
of the case (SSOC) were issued in January 2003, March 2003, 
and August 2003.  


FINDINGS OF FACT

1.  The veteran was apprised of the type of evidence needed 
to support her claim for service connection for hearing loss, 
and all reasonable development necessary for an equitable 
disposition of this issue has been completed by the RO.  

2.  The preponderance of the evidence shows that the veteran 
does not currently have a hearing loss disability as defined 
by VA regulations.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This Act 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before that date and 
not yet final.  This new law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103. Second, the VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The United States Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of the claim.  During the 
course of this claim, the claimant was provided every 
opportunity to submit evidence.  She was provided with notice 
of the appropriate law and regulations.  She was provided 
notice of what evidence she needed to submit, and notice of 
what evidence VA would secure on her behalf.  She was given 
ample time to respond.  Thereafter, her claim was considered 
on all of the evidence of record; suggesting a de novo review 
of the evidence (see the supplemental statements of the case 
issued in March and August 2003).  Accordingly, the Board 
finds that the failure of the RO to strictly comply with the 
holding in Pelegrini was cured by de novo review of the 
evidence following compliance with the notice requirements of 
the VCAA.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and she was not 
prejudiced by any defect in the timing of that notice.  


II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  At the time of her enlistment 
examination in July 1968, the veteran reported that she had 
not experienced hearing loss.  Clinical evaluation of the 
ears was reported as normal.  Audiological evaluation 
conducted in conjunction with this examination revealed pure 
tone thresholds of -5, -5, -5, and -5 in the right ear, and 
0, -5, -5, and -5 decibels in the left ear at the 500, 1000, 
2000, and 4000-Hertz levels, respectively.  The veteran's 
service medical records reflect that she was in a motor 
vehicle accident in November 1969.  Following this accident, 
the veteran complained of severe headaches, pain in the 
cervical spine area, hearing loss, and tingling all over her 
body.  For example, records dated in August 1970 note that 
the veteran complained of "deafness."  However, it was stated 
that an audiological evaluation conducted at that time was 
normal.  No discharge examination appears to be on file.  

The record is devoid of any treatment records during the 
period from 1970 to 1994.  

The veteran underwent a VA general medical examination and 
audiological evaluation in November 1994.  At both of these 
examinations, the veteran reported that she suffered a sudden 
hearing loss in her left ear following the in-service motor 
vehicle accident, and complained of current problems with her 
left ear.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
10
LEFT
15
15
20
10
10

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear.  The examiner stated that 
these test results indicated hearing was within normal limits 
in the right ear, and that there was mild sensorineural 
hearing loss in the left ear.  Speech discrimination ability 
was found to be excellent for both ears.  Middle ear was 
found to be normal.  There were no Audiological 
recommendations.  

Medical evidence of record, dated from 1994 through 2000, 
including VA as well as private treatment records, reflect 
treatment for several disabilities.  However, those records 
do not reflect any complaints or clinical findings of hearing 
loss.  

In July 2002, the veteran underwent a VA examination at El 
Paso Hearing Aid and Audiology Center; at that time, she 
reported difficulty hearing in most situations.  She 
indicated that her hearing may have become worse since her 
last evaluation in November 1994.  The veteran indicated that 
she had been experiencing tinnitus in the left ear more 
frequently than at her last evaluation; she stated that she 
often had an increase in her tinnitus and some ear pain with 
pain and pressure in the ear preceding the onset of a 
migraine headache.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
20
20
30
25
40

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  

Another VA examination was conducted in December 2002, at 
which time it was noted that the veteran's military specialty 
was administration work with no continuous noise exposure.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
30
LEFT
15
25
25
30
35

Speech recognition scores were 96 percent for the right ear, 
and 98 percent for the left ear.  The examiner stated that 
middle ear measurements revealed bilateral normal 
tympanograms and acoustic reflexes at normal hearing levels.  
Her otoscopic examination was within normal limits.  Test 
results would indicate normal nonpathological middle ears.  
The examiner concluded that the veteran had bilateral normal 
hearing for adjudication purposes. 


III.  Legal analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

After careful review of the evidentiary record, the Board 
notes that the service medical records are completely devoid 
of any finding or diagnosis of hearing loss.  The Board notes 
that while the service medical records do reflect a complaint 
of "deafness" following an automobile accident in 1969, 
audiological evaluation was reported as normal.  The only 
finding indicative of a hearing loss disability as defined 
for VA purposes occurred on the November 1994 examination 
when she was found to have mild sensorineural hearing loss in 
the left ear.  However, speech discrimination ability was 
reported to be excellent for both ears; and, middle ear was 
found to be normal.  Moreover, while a July 2002 audiometric 
examination showed a finding of 40 decibels at the 4000-Hertz 
level in the left ear, a subsequent examination in December 
2002 revealed a hearing acuity of 35 decibels at the 4000-
Hertz level, which is not sufficient to establish the 
presence of hearing loss disability by VA definition.  Given 
the isolated nature of the July 2002 finding, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has a current hearing loss 
disability for VA purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of her assertions.  Her 
complaints of hearing difficulty can not establish the 
presence of hearing loss of such extent or severity as to 
meet the criteria for a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  This is because as a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether she actually suffers from the 
currently claimed disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Thus, given the lack of clinical evidence showing current 
hearing loss of such severity as to meet the criteria for 
hearing loss disability under, 38 C.F.R. § 3.385, the 
veteran's hearing status does not qualify for service 
connection.  Accordingly, service connection for hearing loss 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309, 3.385.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for hearing loss, that 
doctrine is not applicable in the instant appeal.  38 C.F.R. 
§ 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



